Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/402,742 filed 08/16/2021.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 08/16/2021 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 and 15-17 of U.S. Patent No. 11,095,757 in view of Yu et al. (US 2013/0006951), herein Yu.  
Application No. 17/402,742
U.S. Patent No. 11,095,757
1. An automated data-matching method comprising: 
1. A method comprising: 

5obtaining a first stored fingerprint generated from first data; 
accumulating first fingerprint data in a first fingerprint buffer of a channel identification server, the first fingerprint data including a plurality of first fingerprints representing broadcast content broadcast by a first known broadcast source during contiguous time periods, wherein accumulating first fingerprint data includes appending newly received first fingerprints to previously received first fingerprints to generate a first continuous fingerprint; 
obtaining a second stored fingerprint generated from second data;
receiving, at the channel identification server, an unmatched fingerprint representing broadcast content received at an end-user device, the unmatched fingerprint associated with an unknown broadcast source; 
dividing the first stored fingerprint and the second stored fingerprint into frames; 
2. The method of claim 1, wherein: dividing the unmatched fingerprint into probes includes dividing the unmatched fingerprint into blocks composed of a plurality of frames; and2Application No. 16/711,757Docket No. 546-MMG-01-2013 scrubbing probes includes attempting to match a block of the unmatched fingerprint against each potential block of the first continuous fingerprint and the second continuous fingerprint.
3. The method of claim 2, wherein each of potential block of the first continuous fingerprint and the second continuous fingerprint are defined at frame boundaries.
grouping the frames of the first stored fingerprint into first blocks, wherein the first blocks includes a number of frames; 
3. The method of claim 2, wherein each of potential block of the first continuous fingerprint and the second continuous fingerprint are defined at frame boundaries.
10grouping the frames of the second stored fingerprint into second blocks, wherein the second blocks include the same number of frames included in the first blocks; 
2. The method of claim 1, wherein: dividing the unmatched fingerprint into probes includes dividing the unmatched fingerprint into blocks composed of a plurality of frames; and2Application No. 16/711,757Docket No. 546-MMG-01-2013 scrubbing probes includes attempting to match a block of the unmatched fingerprint against each potential block of the first continuous fingerprint and the second continuous fingerprint.
comparing each frame included in a current first block to each frame included in a current second block to determine a number of matching frames;
scrubbing probes of the unmatched fingerprint concurrently against both the first continuous fingerprint and the second continuous fingerprint to make a determination that the unmatched fingerprint matches either the first continuous fingerprint or the second continuous fingerprint; and 
determining, based at least in part on the hamming distance, whether the current first block and the current second block match.
scrubbing probes of the unmatched fingerprint concurrently against both the first continuous fingerprint and the second continuous fingerprint to make a determination that the unmatched fingerprint matches either the first continuous fingerprint or the second continuous fingerprint;


However, the patented claims do not explicitly teach determining a hamming distance between the current first block and the current second 15block based, at least in part, on the number of matching frames.
In an analogous art, Yu, which discloses a system for identifying content, clearly teaches determining a hamming distance between the current first block and the current second 15block based, at least in part, on the number of matching frames. (Fig. 3, [0044], [0048]-[0054])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by determining a hamming distance between the current first block and the current second 15block based, at least in part, on the number of matching frames, as taught by Yu, to achieve the predictable result of finding matching fingerprints.
Claim 2 of the application corresponds to claims 1-3 of the patent in view of Yu.
	Claim 3 of the application corresponds to claims 1-3 of the patent in view of Yu.
	Claim 4 of the application corresponds to claims 1-3 of the patent in view of Yu.
	Claim 6 of the application corresponds to claims 1-3 of the patent in view of Yu.
	Claim 7 of the application corresponds to claims 1-3 of the patent in view of Yu.
	Claim 8 of the application corresponds to claims 8-10 of the patent in view of Yu.
	Claim 9 of the application corresponds to claims 8-10 of the patent in view of Yu.
	Claim 10 of the application corresponds to claims 8-10 of the patent in view of Yu.
	Claim 11 of the application corresponds to claims 8-10 of the patent in view of Yu.
	Claim 13 of the application corresponds to claims 8-10 of the patent in view of Yu.
	Claim 14 of the application corresponds to claims 8-10 of the patent in view of Yu.
	Claim 15 of the application corresponds to claims 15-17 of the patent in view of Yu.
	Claim 16 of the application corresponds to claims 15-17 of the patent in view of Yu.
	Claim 17 of the application corresponds to claims 15-17 of the patent in view of Yu.
	Claim 18 of the application corresponds to claims 15-17 of the patent in view of Yu.
	Claim 20 of the application corresponds to claims 15-17 of the patent in view of Yu.
Claims 5, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 and 15-17 of U.S. Patent No. 11,095,757 in view of Yu et al. (US 2013/0006951) in view of Sharon et al. (US 2013/0326573).  
Consider claim 5, the patented claims in view of Yu clearly teaches generating a hamming distance score representing the hamming distance between the current first block and the current second block.
However, the patented claims in view of Yu does not explicitly teach applying a weighting factor based on bit differences occurring within particular frames of the current first block and the current second block; and determining, based at least in part on the hamming distance score, whether the current first 20block and the current second block match.
In an analogous art, Sharon, which discloses a system for identifying content, clearly teaches applying a weighting factor based on bit differences occurring within particular frames of the current first block and the current second block; and determining, based at least in part on the hamming distance score, whether the current first 20block and the current second block match. (Fig. 13, [0081]-[0095])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims in view of Yu by applying a weighting factor based on bit differences occurring within particular frames of the current first block and the current second block; and determining, based at least in part on the hamming distance score, whether the current first 20block and the current second block match, as taught by Sharon, for the benefit of better determining matches between the fingerprints.
Claim 12 of the application corresponds to claims 8-10 of the patent in view of Yu and Sharon.
Claim 19 of the application corresponds to claims 15-17 of the patent in view of Yu and Sharon.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425